—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered January 24, 1996, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, since the defendant pleaded guilty to a lesser crime than the one charged in the indictment, a factual basis for the plea was unnecessary as the allocution establishes that the defendant understood the charges against him (see, People v Pelchat, 62 AD2d 97; People v Martin, 239 AD2d 436).
The defendant’s remaining contentions are without merit.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.